Citation Nr: 1701411	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to March 1957 with a separation under honorable conditions and from March 1957 to February 1958 with a separation under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board finds that a claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that his service-connected PTSD warrants an evaluation in excess of 50 percent.  As noted above, the Veteran also asserted that he is unable to work due to PTSD.  See September 2013 VA Form 9.

A remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

At the August 2016 hearing, the Veteran testified to receiving psychiatric treatment at Sharp Senior Center in San Diego, California from Dr. D.D. for about six months.  The Veteran's attorney submitted a March 2006 admission report from Dr. D.D. in October 2016; however, it does not appear that the records are complete.  On remand, additional development is warranted so that the Veteran may identify any relevant, outstanding treatment records, to include any additional medical records from Dr. D.D.  

In addition, the June 2013 VA examiner noted that the Veteran received Social Security Administration (SSA) disability benefits related to a back injury.  The Veteran is service-connected for thoracolumbar anterolisthesis.  As any records associated with a claim for SSA benefits may contain information relevant to the issues on appeal, efforts should be made to obtain the Veteran's SSA records on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran was afforded a VA examination in June 2013 to evaluate the severity of his PTSD that provided the basis for his current 50 percent evaluation.  Since that time, the Veteran's representative submitted a September 2016 private psychiatric assessment with a medical opinion finding the Veteran's PTSD was consistent with a 70 percent rating and precluded him from obtaining or maintaining substantially gainful employment.  Specifically, Dr. P.J. reported psychiatric symptoms of increased self-medication by alcohol, visual hallucinations, delusional thinking, tangential speech, paranoia, frequent suicidal ideation, daily panic attacks, and impaired impulse control.  Given that more than three years have passed since the last VA examination and there is an indication that the Veteran's disability may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, as noted above, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  Therefore, the 	Agency of Original Jurisdiction (AOJ) should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide appropriate notice regarding the claim of entitlement to a TDIU.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain and associate with the file updated VA treatment records dating since May 2013.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD, to specifically include Dr. D.D. from Sharp Senior Center in San Diego, California.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and his attorney so notified.

4.  Request copies of any SSA disability benefit determinations as well as the medical records on which such determinations were based.  If the records are unavailable or do not exist, the claims file should be annotated as such and the Veteran and his attorney notified.

5.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.

The examiner should also indicate the impact of the disorder on the Veteran's occupational and social functioning, to include the functional effects on the Veteran's ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected PTSD, the examiner must not consider any non-service connected disabilities or the Veteran's age.

6.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




